PETITION FOR REHEARING.
Cockrell, J.
In his petition for rehearing the plaintiff in error suggests that we overlooked section 2, Article XV of the Constitution, which reads: “The State Board of Health shall have supervision of all matters relating to public health, with such duties, powers and responsibilities as may be prescribed by law.” This section was not overlooked but has no application to the case in that it does not appear the State Board of Health exercised or sought to exercise any supervision in the premises; on the contrary, the only proffer of evidence in that direction was to the effect that the board would not interfere.
Neither the State Board of Health nor its health officer are parties to this cause and we should not .therefore comply with the petitioners request to define more clearly the health officer’s powers.
The petition is denied.